Case 1:19-cv-25119-CMA Document 10 Entered on FLSD Docket 03/27/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA




 ARANTZA ESPINOZA                                           CASE NO. 1:19-cv-25119-CMA
     Plaintiff,

 vs.

 GOOD AMERICAN, LLC,
 a Foreign limited liability company,
        Defendant.
 ____________________________________/



                 NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Plaintiff, ARANTZA ESPINOZA, through undersigned attorney Diego G. Mendez,
 pursuant to the Federal Rules Civil Procedure files this Notice of Voluntary Dismissal with
 Prejudice against GOOD AMERICAN, LLC.



                                                            Submitted by:

                                                            Mendez Law Offices, PLLC
                                                            Attorneys for Plaintiff
                                                            P.O. BOX 228630
                                                            Miami, Florida 33172
                                                            Telephone: 305.264.9090
                                                            Facsimile: 305.809.8474
                                                            Email:info@mendezlawoffices.com
                                                            By:            /s/
                                                            DIEGO GERMAN MENDEZ, ESQ.
                                                            FL BAR NO.: 52748

                                                 ###
